Blackford, J.
— This is an indictment for administering medicine to produce miscarriage, &c. The charge in the indictment is, “that the defendant, on, &c., at, &c., did feloniously, •wilfully, and unlawfully, administer to one Lucinda Hill, then and there being pregnant with a child, a large quantity of medicine with intent thereby feloniously, &c., to procure the miscarriage of said Imcinda Hill, the administering said medicine to said Lucinda Hill not then and there being necessary to preserve the life of said Lucinda Hill, contrary to the statute,” &c.
The Circuit Court quashed the indictment.
The objection made to the indictment is, that it neither names the medicine administered, nor states that it was noxious.
The language of the statute is, that “ every person who shall wilfully administer to any pregnant woman any medicine, drug, substance, or thing whatever, or employ any in-, strument, &c., with intent thereby to procure the miscarriage of any'woman,” &c. This statute, so far as the present case is concerned, is similar to the 2d section of the statute of 43 of Geo. 3; and it has been held that on the trial of an indictment on that section, the name of the medicine administered need not be proved; that the question is, whether the prisoner administered any matter or thing to the woman with intent to procure abortion.. Rex v. Phillips, 3 Campb. 73. If the name of the medicine need not be proved, there seems to be no good reason for naming it in the indictment. It is also decided in the case just referred to, that the indictment need not describe the medicine as noxious.
We think the indictment ought not to have been quashed.

Per Curiam.

— The judgment is reversed with costs. Cause remanded, &c.